DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. 
3.	The prior office actions are incorporated herein by reference, in particular, the observations with respect to the claim language and response to previously presented arguments.
4. 	Claims 1 – 2, 5, 11 – 12 and 16 have been amended. No new matter has been introduced.
5. 	Claim 27 is new. 
6.	Claims 9, 14 and 19 - 24 have been cancelled. 
7.	Pending claims include claims 1 – 8, 10 – 13, 15 – 18, 25 - 27 (renumbered as claims 1-19).
Continued Examination Under 37 CFR 1.114
1.  	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/06/2020 has been entered. 
Response to Arguments
Applicant' s arguments, see pages 9 - 14, filed 08/06/2020, with respect to the rejection(s) of claim(s) 1 – 8, 10 – 13, 15 – 18, 25 - 27 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.

Allowable Subject Matter

1.	Claims 1 – 8, 10 – 13, 15 – 18, 25 - 27 (renumbered as claims 1-19) are allowed. The Applicant's arguments (pages 9 - 14) along with the amendments to the most recent set of claims submitted on 08/06/2020 are considered persuasive in their entirety and the claims considered in light of the specification in view of the argument and after further search and consideration are considered allowable. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Rinehart can be reached on 572-272-3632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463